DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the claimed “pressing operation detection unit configured Claims 1, 5, 14, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The originally filed disclosure provides, at least at Figure 2, a structural definition of the claimed “pressing operation detection unit configured to detect when a pressing operation is on the first main surface and when the pressing operation is on the second main surface of the panel.”  The Specification provides for a “pressing operation detection unit” that includes a “piezoelectric film” (15) disposed between “pressing electrodes” (14) such that “When the user presses the display panel 40, the piezoelectric film 15 is bent in a normal direction to generate an electric charge” wherein the “piezoelectric film… outputs different values in cases when the pressing operation is made from a side of the first front panel 40A corresponding to the first main surface and when the pressing operation is made from a side of the second front panel 40B corresponding to the second main surface” (see the originally filed Specification at Paragraphs [0025]-[0031]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Allowable Subject Matter

Claims 1-2, 4-15, and 17-23 (now renumbered Claims 1-21) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1, 5, 14, and 19 (now renumbered independent Claims 1, 13, 16, and 20).  In particular, none of the references relied upon by the examiner teach or fairly suggest the “operation detection device” as recited in independent Claim 1,  the “operation detection device” as recited in independent Claim 5 (now renumbered independent Claim 13), the “method for detecting a touch operation on an electronic device” as recited in independent Claim 14 (now renumbered independent Claim 16), and/or the “display device” recited in independent Claim 19 (now renumbered independent Claim 20), including the combination of “a panel configured to receive a touch operation on each of a first main surface and a second main surface thereof;” “a pressing operation detection unit configured to detect when a pressing operation is on the first main surface and when the pressing operation is on the second main surface of the panel;” “an electrostatic capacitance sensor configured to detect when the touch operation is on the and “a control unit configured to switch a driving mode of the electrostatic capacitance sensor based on whether the pressing operation is being performed on the first main surface or the second main surface as determined based on a detection result of the pressing operation detection unit that indicates which of the first main surface and the second main surface of the panel that is receiving the pressing operation,” wherein the control unit is configured to “set a press detection threshold value of the electrostatic capacitance sensor and to adjust the press detection threshold value depending on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated to switch the driving mode” as recited in Claim 1, Claim 14 (now renumbered Claim 16), and Claim 19 (now renumbered Claim 20), and/or to “perform switching between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving mode based on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated” as recited in Claim 5 (now renumbered Claim 13).
The claimed invention is best characterized by originally filed Figure 2, Figure 4, Figures 5A-5B, and Figures 9A-9B.
As pertaining to the most relevant prior art relied upon by the examiner, Oh et al. (US 10,866,681) discloses (see Fig. 4, Fig. 12A and Fig. 12B, Fig. 13, and Fig. 14) an operation detection device (see Col. 13, Ln. 22-41) comprising a panel (see (400) in Fig. 4 in combination with (1200) in Fig. 12A) configured to receive a touch operation on 
Oh et al. discloses that the “electrostatic capacitance sensor” comprises a first touch screen (1320-1) and a second touch screen (1320-2) corresponding, respectively, to the first main surface (401) and the second main surface (402).  In this regard, Oh et al. does not suggest a “pressing operation detection unit configured to detect when a pressing operation is on the first main surface and when the pressing operation is on the second main surface of the panel” such that the control unit is configured to “switch a driving mode” of a single “electrostatic capacitance sensor configured to detect when set a press detection threshold value of the electrostatic capacitance sensor and to adjust the press detection threshold value depending on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated to switch the driving mode” and/or to “perform switching between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving mode based on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated.”
Huang et al. (US 2013 / 0229382) discloses (see Fig. 3, Fig. 5, and Fig. 7) a touch panel (see (310) in Fig. 3) configured to receive a touch operation and comprising an electrostatic capacitance sensor (see (300) in Fig. 3; and see Page 3, Para. [0041]-[0042]) that can be operated as both a self-capacitance type sensor having a detection threshold value (see Fig. 5) and a mutual-capacitance type sensor having a detection threshold value (see Fig. 7), wherein a control unit (see (340) in Fig. 3) is configured to set the detection threshold value (see Fig. 5 and Fig. 7) of the electrostatic capacitance sensor (300) and/or perform switching between a transmission electrode and a reception electrode based on whether the surface of the touch panel (310) is operated in a self-capacitance mode or a mutual-capacitance mode (see Page 3 through Page 4, Para. [0050]-[0055], [0061], [0063]-[0065], and [0067]-[0068]).  

However, neither Huang et al. nor Bagheri et al. discloses a “pressing operation detection unit configured to detect when a pressing operation is on the first main surface single “electrostatic capacitance sensor configured to detect when the touch operation is on the first main surface and when the touch operation is on the second main surface of the panel.”  Likewise, neither Huang et al. nor Bagheri et al. suggests a control unit that is configured to “set a press detection threshold value of the electrostatic capacitance sensor and to adjust the press detection threshold value depending on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated to switch the driving mode” and/or to “perform switching between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving mode based on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated.”
Rosenberg et al. (US 8,810,524), at least at Figure 5 and Figure 13, and Abdollahian et al. (US 2017 / 0269785), at least at Figure 3 and Figure 4, disclose an operation detection device configured to receive a touch operation on each of a first main surface and a second main surface.
Ando (US 2014 / 0347304) discloses at Figure 1 a piezoelectric sensor (12) and electrostatic sensor (13) configured to detect both applied touch pressure and touch position in combination (see Page 2, Para. [0028]-[0029]).
Chang et al. (US 10,146,344) at Figure 2B, Figure 3, and Figure 4 is directed to a double-sided touch panel (see Figure 2B)  having a first contact surface (A) and a 
However, again, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the claimed combination of “a panel configured to receive a touch operation on each of a first main surface and a second main surface thereof;” “a pressing operation detection unit configured to detect when a pressing operation is on the first main surface and when the pressing operation is on the second main surface of the panel;” “an electrostatic capacitance sensor configured to detect when the touch operation is on the first main surface and when the touch operation is on the second main surface of the panel;” and “a control unit configured to switch a driving mode of the electrostatic capacitance sensor based on whether the pressing operation is being performed on the first main surface or the second main surface as determined based on a detection result of the pressing operation detection unit that indicates which of the first main surface and the second main surface of the panel that is receiving the pressing operation,” wherein the control unit is configured to “set a press detection threshold value of the electrostatic capacitance sensor and to adjust the press detection threshold value depending on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated to switch the driving mode” and/or to “perform switching between the transmission electrode and the reception electrode of the electrostatic capacitance sensor to switch the driving mode based on whether the pressing operation detection unit determines that the first main surface or the second main surface of the panel is being operated.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622